Appeal by the claimant from a decision of the State Industrial Board, denying an award. The claimant contends that he suffered from heart trouble immediately after the accident, by aggravating a previous heart pathology. He claims also that his testimony must be accepted by the referee because it is uneontradieted. The proof amply supports the finding of the Board that there was no causal relation, and claimant’s testimony was contradicted. Decision unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.